                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   May 16, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

SOUTH TEXAS CLINICAL                         §
LABORATORY, LTD.,                            §
                                             §
        Plaintiff,                           §
VS.                                          §   CIVIL ACTION NO. 2:18-CV-240
                                             §
UNITEDHEALTHCARE OF TEXAS,                   §
INC.,                                        §
                                             §
        Defendant.                           §

                       ORDER TO ADDRESS JURISDICTION

       On May 10, 2019, Plaintiff filed its Declaration and Disclaimer (D.E. 33), which

purports to modify its claims in such a way as to defeat this Court’s federal question

jurisdiction. The Court construes the Declaration as both a supplement to Plaintiff’s

complaint (D.E. 18) and as an opposed motion to reconsider the Court’s Order (D.E. 15)

denying Plaintiff’s motion to remand.      The Court ORDERS Defendant to file any

response to Plaintiff’s effort to defeat federal question jurisdiction in this manner on or

before June 6, 2019. Plaintiff may then file a response on or before June 13, 2019.

       ORDERED this 16th day of May, 2019.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




1/1
